In re Allemore Jr., Floyd; Allemore, Audrey et al.; — Plaintiff(s); Applying For *873Writ of Certiorari and/or Review, Parish of St. Tammany, 2nd Judicial District Court Div. I, No. 2008-15960; to the Court of Appeal, First Circuit, No. 2018 CA 1600.
11Denied.
JOHNSON, C.J., would grant and assigns reasons.
KNOLL, J., would grant for the reasons assigned by Chief Justice JOHNSON.
WEIMER, J., would grant and docket.
JOHNSON, C.J., would grant the writ application.
hi find this tort action against a physical therapist is not governed by the Medical Malpractice Act. I would allow Plaintiffs’ expert physical.therapist to testify. Finding genuine issues of material fact remain, I would grant the writ application and reverse the rulings of the lower courts and deny the motion for summary judgment.